                                                     Case 2:20-cv-00606-RFB-DJA Document 21
                                                                                         13 Filed 04/30/20
                                                                                                  04/29/20 Page 1 of 3



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2
                                                    GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                5   Facsimile: (702) 792-9002
                                                    Email: swanise@gtlaw.com
                                                6   Counsel for Defendants
                                                7

                                                8                       IN THE UNITED STATES DISTRICT COURT
                                                9                             FOR THE DISTRICT OF NEVADA
                                               10   ROBERT DAVID HARDY,                               CASE NO. 2:20-cv-00606-GMN-DJA
                                               11
                                                                                Plaintiff,
                                               12                                                     STIPULATION TO SUBSTITUTE
                                                             v.                                       ATTORNEYS
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   C. R. BARD, INC. and BARD PERIPHERAL
                           Suite 600




                                                    VASCULAR, INC,
                                               15
                                                                                 Defendants.
                                               16

                                               17

                                               18           Defendants C. R. BARD, INC. and BARD PERIPHERAL VASCULAR, INC. hereby
                                               19   substitute Greenberg Traurig, LLP as counsel of record in this action in place and stead of
                                               20   Nelson Mullins.
                                               21           Copies of all future pleadings, orders, notices, records, correspondence should be
                                               22   served upon Eric W. Swanis, Esq. of the law firm of Greenberg Traurig LLP, 10845 Griffith
                                               23   Peak Drive, Suite 600, Las Vegas, Nevada 89135, (702) 792-3773.
                                               24   ///
                                               25   ///
                                               26   ///
                                               27   ///
                                               28   ///
                                                                                                 1
                                                    ACTIVE 49970260v1
                                                     Case 2:20-cv-00606-RFB-DJA Document 21
                                                                                         13 Filed 04/30/20
                                                                                                  04/29/20 Page 2 of 3



                                                1           The following hereby consent to the above and foregoing substitution of counsel.
                                                2           DATED this 29th day of April 2020.
                                                3      C. R. BARD, INC.                                     BARD PERIPHERAL VASCULAR, INC.
                                                       Defendant                                            Defendant
                                                4

                                                5      By: /s/ Greg A. Dadika                               By: /s/ Greg
                                                                                                                     \    A. Dadika
                                                           Its: Associate General Counsel, Litigation           Its: Associate General Counsel, Litigation
                                                6

                                                7           The following hereby consent to the above and foregoing substitution of counsel.

                                                8           DATED this 29th day of April 2020.

                                                9                                                             NELSON MULLINS

                                               10                                                       By: /s/ Richard B. North, Jr.
                                                                                                            RICHARD B. NORTH, JR. ESQ.
                                               11
                                                                                                            201 17th Street NW, Suite 1700
                                               12                                                           Atlanta, Georgia 30363
                                                                                                            Telephone: (404) 322-6155
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14           I am duly admitted to practice in this District. Above substitution accepted.
                           Suite 600




                                               15           DATED this 29th day of April 2020.
                                                                                                               GREENBERG TRAURIG, LLP
                                               16

                                               17                                                       By: /s/ Eric W. Swanis
                                                                                                            ERIC W. SWANIS, ESQ.
                                               18                                                           Nevada Bar No. 6840
                                               19                                                           10845 Griffith Peak Drive, Suite 600
                                                                                                            Las Vegas, Nevada 89135
                                               20

                                               21           Please check one: ■ Retained, or □ Appointed by the Court.
                                               22                                                            APPROVED:
                                               23

                                               24         DATED:        April 30, 2020
                                                                                                             UNITED STATES
                                                                                                            UNITED  STATES DMAGISTRATE
                                                                                                                            ISTRICT COURTJUDGE
                                                                                                                                          JUDGE
                                               25

                                               26

                                               27

                                               28
                                                                                                        2
                                                    ACTIVE 49970260v1
                                                     Case 2:20-cv-00606-RFB-DJA Document 21
                                                                                         13 Filed 04/30/20
                                                                                                  04/29/20 Page 3 of 3



                                                1                                 CERTIFICATE OF SERVICE
                                                2           I hereby certify that on April 29, 2020, I caused the foregoing document to be
                                                3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                                4   notification of such filing to the CM/ECF participants registered to receive such service.
                                                5           I hereby certify that I caused to have mailed via United States Postal Service the
                                                6   foregoing document to the following non-ECF participants:
                                                7           Melissa Fry Hague
                                                            GOLDMAN SCARLATO & PENNY PC
                                                8
                                                            8 Tower Bridge
                                                9           161 Washington Street
                                                            Conshohocken, PA 19428
                                               10           Telephone: (484) 342−0700
                                               11           Facsimile: (484) 580−8747
                                                            Email: hague@lawgsp.com
                                               12           Attorneys for Plaintiff
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                                                                              /s/ Evelyn Escobar-Gaddi
                                               14
                           Suite 600




                                                                                                        An employee of GREENBERG TRAURIG, LLP
                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                                  3
                                                    ACTIVE 49970260v1
